DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald Gray on 4/7/22.

Claims
1. (Currently Amended) Method for setting up in an operating position a volumetric dosage pump arranged for filling up containers, the pump comprising a body with piston means slidingly mounted therein and switching means rotatably mounted within the body, the piston means and the switching means extending outside the body, and a driving machine comprising a static body and a first arm configured to drive a sliding movement along a machine axis, said method comprising the following steps: 
- holding the piston means and the switching means fast together with the body of the pump,
- hooking up one of the body, the piston means and the switching means to a pivot (P), the pivot (P) having a rotation axis perpendicular to the machine axis, and
- connecting the other of the body, the piston means and the switching means exclusively by rotating the pump in a plane around the rotation axis of the pivot (P) to achieve self-interlocking of the pump on an operating support of the driving machine. 

10. (Currently Amended) An assembly, comprising: [[-]] a volumetric dosage pump arranged for filling up containers and comprising a body with a piston of the driving machine, wherein the piston comprises a piston and a switching valve and wherein the first arm is also configured to drive a rotational movement of the piston with the switching valve around the machine axis.

11. (Canceled)

17. (Currently Amended) An assembly, comprising: - a volumetric dosage pump arranged for filling up containers and comprising a body with a piston slidingly mounted within the body and a switching valve rotatably mounted within the body, the piston extending outside the body, and the switching valve extending outside the opposite side of the body, and - a driving element comprising a static body and a first arm configured to drive a sliding movement of the piston along a machine axis, and a second arm configured to drive a rotating movement of the switching valve around the machine axis wherein the piston, the switching valve and the body of the pump are arranged to be fastened to the first arm, the second arm and the static body respectively, by hooking up the piston, the switching valve or the body to a pivot (P), the pivot (P) having a rotation axis perpendicular to the machine axis, and connecting the other of the body, the switching valve or the piston exclusively by rotating the pump in a plane around the rotation axis of the pivot (P) to achieve self-interlocking of the pump on an operating support of the driving machine.


Allowable Subject Matter
Claims 1-10, and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Tessier FR 2823543. Tessier does not achieve self interlocking exclusively by rotating the pump in a plane around the rotation axis of the pivot (P) as claimed in the independent claims. Instead, Tessier discloses rotating the pump in a plane around the rotation axis of the pivot (P) and axial movement of the collar 12 to achieve self interlocking. 
No other prior art of record discloses the type of pump having a piston (piston means) as claimed and a switching valve (switching means) as claimed which achieves self interlocking exclusively by rotating the pump in a plane around the rotation axis of the pivot (P) as claimed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Election/Restrictions
Claim 10 is allowable. The restriction requirement as set forth in the Office action mailed on 8/5/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the allowable limitations of an allowable claim. Claims 1-9, 12, and 16-17, are no longer withdrawn from consideration because the claim(s) requires all the allowable limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746